Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 06/24/22, claims 1, 3, and 15-22 have been amended.

Response to Remarks
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 06/24/22 have been carefully considered/reviewed.

       Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-22 are allowed.
Independent claims 1 and 15, and corresponding dependent claims 2-14 and 16-22 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended features).
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter at least comprising, wherein a direct connection that does not run through a charge-coupled device (CCD) sensor for immediate drainage of electrical changes from the respective photoreceptors to the at least one computing unit, and
the at least one computing unit is configured to generate the image based on the electrical changes from the respective photoreceptors, as specified in independent claims 1 and 15. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”



Conclusion 
5. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Kera (2007/0263117 A1), Digital still camera and method of controlling the same.
B)	Shimizu et al (2018/0011417 A1), Image forming apparatus/method with optical sensor, and recording medium therefor.
C)	Yu et al (2002/0017612 A1), Organic diodes with switchable photosensitivity useful in photodetectors.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAWN S AN/Primary Examiner, Art Unit 2483